






AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT




This Amended and Restated Share Exchange Agreement (the "Agreement"), dated as
of March 17, 2006, is made and entered into among Online Processing, Inc., a
Nevada corporation (the “Shell Corp.”), Diguang International Holdings Limited
(the "Operating Corp."), a British Virgin Islands corporation, the owners of
record of all of the issued and outstanding stock of Operating Corp., as listed
in Exhibit A hereto (the “Shareholders”), and Terri Wonderly (the "Shell
Indemnifying Shareholder").




RECITALS




A. The common stock of Shell Corp. is currently traded publicly on the Over the
Counter Bulletin Board (the “OTCBB”).  




B. In order to enable the Shell Corp., which will wholly-own the Operating Corp.
thereafter, to qualify as a publicly listed company to be traded on the NASDAQ
National Market in the U.S., the Shareholders have agreed to transfer to Shell
Corp., and Shell Corp. has agreed to acquire from the Shareholders, 100% of the
common stock of Operating Corp. and their related rights (the “Operating Corp.
Stock”) in exchange for 18,250,000 common shares of Shell Corp. and their
related rights (the “Shell Corp. Stock”), such that the Shareholders will become
the absolute majority shareholders of the Shell Corp., pursuant to the terms and
conditions set forth in this Agreement.  




C. As a result of the transaction contemplated by this Agreement (the “Share
Exchange”), at the Closing of this Agreement (as defined in Section 2),
Operating Corp. will become a wholly owned subsidiary of Shell Corp., and Shell
Corp. will change its name to Diguang International Development Co., Ltd.
(“Diguang International”).




D. On January 10, 2006, Shell Corp. and Operating Corp. entered into a Share
Exchange Agreement (the “Original Agreement”) covering the transactions
contemplated above, including a proposed redomicile of Shell Corp. to the
British Virgin Islands.




E. Subsequent to entering into the Original Agreement, the parties have agreed
that the proposed redomicile of Shell Corp. will not occur.  As result of this
determination and related discussions, the parties wish to amend and restate the
Original Agreement in its entirety and replace it with this Agreement.




Now, therefore, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:




1. Exchange of Stock.




(a) The Shareholders agree to transfer to Shell Corp., and Shell Corp. agrees to
acquire from the Shareholders, all of the Shareholders' right, title and
interest in the Operating Corp. Stock, free and clear of all mortgages, liens,
pledges, security interests, restrictions, encumbrances or adverse claims of any
nature.




(b) Prior to the Closing, the capital stock of Shell Corp. will have been
reversed split on a 3 shares for 5 shares basis (the “Stock Split”), Shell Corp.
will have increased its authorized capital by 25,000,000 to have a total of
50,000,000 shares of authorized capital, and Terri Wonderly will have agreed to
cancel and Shell Corp. will have cancelled, 4,967,940, shares (after giving
effect to the Stock Split) of common stock of Shell Corp., all in compliance
with the laws of the State of Nevada, leaving a total of 1,943,000 shares
outstanding. Following the above duly authorized corporate actions, at the
Closing, (i)



--------------------------------------------------------------------------------



simultaneously with the surrender by the Shareholders of the certificates or
other instruments evidencing the Operating Corp. Stock, duly endorsed for
transfer to Shell Corp., Shell Corp. will cause 18,250,000 shares of the Shell
Corp. Stock to be issued to the Shareholders (or their designees) and to be
delivered to the Shareholders, in full satisfaction of any right or interest
which each Shareholder held in the Operating Corp. Stock, each in the amount and
proportion set forth next to the Shareholders' respective names in Exhibit A;
and (ii) simultaneously with (i) above, Shell Corp. will issue another 2,400,000
shares of common stock for raising US$12,000,000 in gross proceeds (the
“Offering”), the date on which Shell Corp. has sold all 2,400,000 shares, unless
otherwise agreed by Shell Corp., Chardan Capital Markets, LLC and Maxim Group,
LLC (Chardan Capital Markets, LLC and Maxim Group, LLC are collectively referred
to as the “Placement Agents”) shall be the “Closing Date.”.  All amounts of
Shell Corp. stock to be issued to the Shareholders and other investors by Shell
Corp. will occur after the Stock Split and cancellation of stock contemplated by
this Agreement have been successfully completed.     




2. Closing




(a)The parties to this Agreement will hold a closing (the "Closing") for the
purpose of executing and exchanging all of the documents contemplated by this
Agreement and otherwise effecting the transactions contemplated by this
Agreement.  The Closing will be held as soon as possible, and it is currently
anticipated that it will occur on or before March 31, 2006, at the Law Offices
of Louis E. Taubman, P.C., 225 Broadway, Suite 1200, New York, NY 10007, unless
another place or time is mutually agreed upon in writing by the parties.  All
proceedings to be taken and all documents to be executed and exchanged at the
Closing will be taken, delivered and executed simultaneously, and no proceeding
will be deemed taken, nor any documents deemed executed or delivered, until all
have been taken, delivered and executed.  If agreed to by the parties, the
Closing may take place through the exchange of documents by fax and/or express
courier; provided, however, that any documents received by a party prior to the
delivery of all documents required to complete the Closing will be held by the
receiving party in trust for the benefit of the delivering party until all
documents required to complete the Closing have been exchanged.  




(b) With the exception of any stock certificates that must be in their original
form, the parties of this Agreement agree that any copy, fax, e-mail or other
accurate reproduction of the writing or transmission required by this Agreement
or any signature required thereon may be used in lieu of all the copies for the
original writing or transmission or signature. The originals will be promptly
delivered thereafter.




 3. Representations and Warranties of Shell Corp.




Shell Corp. represents and warrants as follows:




(a) Shell Corp. is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada in USA and is licensed or
qualified in all states in which the nature of its business or the character or
ownership of its properties makes such business licensing or qualification
necessary.    




(b) The authorized capital stock of Shell Corp. consists of (i) 25,000,000
shares of common stock, US$0.001 par value per share but will consist of
50,000,000 shares of common stock as of the Closing, of which 1,943,000 will be
issued and remain outstanding as of the Closing and prior to the stock exchange
contemplated herein, following the completion of the Stock Split and the
cancellation of 4,967,940 shares immediately thereafter as contemplated by
Section 7(h).  All issued and outstanding shares of Shell Corp.'s common stock
are fully authorized, validly issued, fully paid and nonassessable.




(c) Except for the above-described shares of capital stock, there are no
outstanding shares of capital stock or other securities or other equity
interests of Shell Corp. or rights of any kind to acquire such stock, other
securities or other equity interests, except for 2,400,000 shares of common
stock to be



--------------------------------------------------------------------------------



issued for raising US$12,000,000 in gross proceeds in connection with, and
simultaneously occurring at, the Closing, and 18,250,000 shares of common stock
to be issued to the Shareholders at the Closing. No party has any rights to
acquire any of the stock of Shell Corp., and there will be no such obligation
outstanding at the Closing, except as set forth in Exhibit A.




(d) Shell Corp. has no subsidiaries.




(e) Shell Corp. has the corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated herein.  Execution and
delivery of this Agreement and performance by Shell Corp. hereunder (including
issuance of the Shell Corp. Stock) have been duly authorized by all requisite
corporate action on the part of Shell Corp., and this Agreement constitutes a
valid and binding obligation of Shell Corp., and Shell Corp.’s performance
hereunder will not violate any provision of any charter, bylaw, indenture,
mortgage, lease, or agreement, or any order, judgment, decree, or any law or
regulation, to which any property of Shell Corp. is subject or by which Shell
Corp. is bound.




(f) Shell Corp. has minimal assets and liabilities and its liabilities, actual,
contingent or otherwise, as of the Closing, other than liabilities incurred in
connection with the share exchange or the other activities and transactions
contemplated in this Agreement, shall be less than US$30,000.




(g) There is no litigation or proceeding pending or, to Shell Corp.’s knowledge,
threatened, against or relating to Shell Corp., its properties or its business.




(h) Shell Corp. is not a party to any material contract, other than contracts
entered into with respect to the transactions contemplated in this Agreement.
 For purposes of Shell Corp. as discussed in this Agreement, “material” shall
mean any contract, debt, liability, claim or other obligation valued or
otherwise worth US$2,500 or more.




(i) Other than Terri Wonderly, acting as president and sole director, Shell
Corp. has no officers, directors or employees.




(j) Except as set forth on Schedule 3(j) hereto, no current officer, director,
affiliate or person known to Shell Corp. to be the record or beneficial owner in
excess of 5% of Shell Corp.’s common stock or any person known to be an
associate of any of the foregoing is a party adverse to Shell Corp., or has a
material interest adverse to Shell Corp. in any material pending legal
proceeding.




(k) Shell Corp. has filed properly and timely all federal, state, and other tax
returns of every nature required to be filed by it and has paid all taxes and
all assessments, fees and charges which it is obligated to pay by federal, state
or other taxing authority to the extent that such taxes, assessments, fees and
charges have become due.  Shell Corp. has also paid all taxes which do not
require the filing of returns and which are required to be paid by it. The tax
liabilities that have accrued, but have not become payable have been adequately
reflected as liabilities in the financial statements of Shell Corp.




(l) The audited financial statements provided to Operating Corp. are made in
accordance with U.S. Generally Accepted Accounting Principles (US “GAAP”) and
fairly present the financial condition of Shell Corp. in such statements dated
as of December 31, 2005.  




(m) Shell Corp. has had the opportunity to perform all due diligence
investigations of Operating Corp. and its business as Shell Corp. has deemed
necessary or appropriate and to ask all questions of the officers and directors
of Operating Corp. that Shell Corp. wished to ask, and Shell Corp. has received
satisfactory answers to all of its questions regarding the Operating Corp.
 Shell Corp. has had access to all documents and information about Operating
Corp. and has reviewed sufficient information to allow it to make the
satisfactory evaluation on the merits and risks of the transactions contemplated
by this



--------------------------------------------------------------------------------



Agreement.




(n) Shell Corp. is acquiring the Operating Corp. Shares to be transferred to it
under this Agreement for investment and not with a view to the sale or
distribution thereof. There are no other agreements purporting to restrict the
issuance or transfer of the Shell Corp.’s Shares nor any voting agreements,
voting trusts or other arrangements restricting or affecting the voting of the
Shell Corp. Shares.  The Shell Corp. Shares to be issued to the Shareholders
will be duly authorized and validly issued, fully paid and non-assessable by the
Shell Corp., and the issuing procedures shall be in full compliance with all US
federal and state laws and US Securities and Exchange Commission (“SEC”) rules
and regulations.  




(o) Since December 31, 2005, Shell Corp. has not experienced or suffered any
Material Adverse Effect.




(p) Shell Corp. has not incurred any liabilities, obligations, claims or losses
as of the date of this Agreement (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of Shell Corp.’s business or which, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.




(q) As of the date of this Agreement, no event or circumstance has occurred or
to the knowledge of Shell Corp. exists with respect to Shell Corp. or its
business, properties, operations or financial condition, which has not been
disclosed to Operating Corp. in writing or has not otherwise been disclosed in
Shell Corp.’s public filings made with the SEC.




(r) Shell Corp. has good and valid title to all of its real and personal
property reflected in the Financial Statements, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances, except to the
extent that any such mortgages, pledges, charges, liens, security interests or
other encumbrances would not, individually or in the aggregate, cause a Material
Adverse Effect. All said leases of Shell Corp. are valid and subsisting and in
full force and effect.




(s) The business of Shell Corp. has been and is presently being conducted in
accordance with all applicable US federal, state and local governmental laws,
rules, regulations and ordinances.  Shell Corp. has all franchises, permits,
licenses, consents and the regulatory authorizations and approvals required by
government necessary for the conduct of its business as now being conducted by
it, except to the extent the failure to possess such franchises, permits,
licenses, consents and the regulatory authorizations and approvals would not, in
the individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




 (t) Except as set forth on Schedule 3(t) hereto, Shell Corp. has not employed
any broker or finder or incurred any liability for any brokerage or investment
banking fees, commissions, finders' structuring fees, financial advisory fees or
other similar fees in connection with this Agreement.




(u) Neither this Agreement nor the Schedules hereto nor any other documents,
certificates or instruments furnished to Operating Corp. by or on behalf of
Shell Corp. in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.




(v) Shell Corp. owns or possesses the rights to all patents, trademarks, domain
names (whether or not registered) and any patentable improvements or
copyrightable derivative works thereof, websites and intellectual property
rights relating thereto, service marks, trade names, copyrights, licenses and
authorizations which are necessary for the conduct of its business as now
conducted without any conflict with the rights of others.






--------------------------------------------------------------------------------



(w) Shell Corp. has obtained all material approvals, authorization,
certificates, consents, licenses, orders and permits or other similar
authorizations of all governmental authorities, or from any other person, that
are required under any Environmental Laws issued from US Federal and State
government.  “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including (but not limited to) all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature.  To
the best of Shell Corp.’s knowledge, Shell Corp. has all necessary governmental
approvals required under all Environmental Laws as necessary for Shell Corp.’s
business.  To the best of Shell Corp.’s knowledge, Shell Corp. is also in
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting Shell Corp. that violate or may violate any
Environmental Law after the Closing or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, study or investigation．

  

 (x) There are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) Shell Corp., or any of its customers or suppliers and (b) any officer,
employee, consultant or director of Shell Corp., or any person owning at least
5% of the outstanding capital stock of Shell Corp. or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any corporation or other entity controlled by such officer, employee,
consultant, director or stockholder, or a member of the immediate family of such
officer, employee, consultant, director or stockholder which, in each case, has
not been disclosed in writing to Operating Corp.



--------------------------------------------------------------------------------






(y) Shell Corp. has not been the subject of any enforcement or other actions
which have questioned its compliance with applicable rules (including without
limitation SEC rules and regulations) and the trading rules (OTCBB) since the
inception of its trading on the OTCBB in USA.  To the best of Shell Corp.’s
knowledge, its shares are eligible for trading publicly on the OTCBB as of the
date of this agreement. Shell Corp. has received no notice that its common stock
is not eligible for quotation and is unaware of any legal encumbrance and
contrived encumbrance to suspend, stop or terminate the trading in its shares
which could negatively affect its application for being transferred to the
Nasdaq National Market in USA, provided all substantive listing criteria are
otherwise also met by Operating Corp.’s business.




(z)    Shell Corp. is a voluntary filer under Section 15 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act").  Shell Corp. files
reports with the SEC pursuant to Section 15(d) of the Exchange Act.  During the
periods which its stock has been publicly traded on the OTCBB, Shell Corp. has
duly submitted all documents and filings, which are required by the Nasdaq
and/or the SEC in accordance with applicable securities laws, rules and
regulations (including without limitation, Section 13(a) or 15(d) of the
Exchange Act, the applicable rules and regulations of the SEC promulgated
thereunder and the listing requirements of the OTCBB).




(aa)   Shell Corp. has filed all reports, schedules, forms and statements
required to be filed by it with the SEC pursuant to the reporting requirements
of the Exchange Act (the "SEC Documents").  As of their respective dates, none
of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of Shell Corp.
included in the SEC Documents were prepared in accordance with US GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of Shell Corp. and its
consolidated subsidiaries and results of their operations and cash flows for the
periods covered thereby (subject, in the case of unaudited statements, to normal
year-end audit adjustments).




(bb) For the purposes of this Agreement, "Material Adverse Effect" means any
adverse effect on the business, operations, properties, prospects, or financial
condition of the Shell Corp. on any condition, circumstance, or situation that
could result in litigation, claims, disputes or property loss in excess of
US$30,000 in the future, and that would prohibit or otherwise materially
interfere with the ability of any party to this Agreement to perform any of its
obligations under this Agreement in any material respect.




(cc)

Indemnity by Shell Indemnifying Shareholder




For a period of six months following the Closing, the Shell Indemnifying
Shareholder will indemnify and hold harmless the Shareholders, Operating Corp.,
and each of its officers, directors and employees, (the "Shareholder Indemnified
Parties"), from any loss, damage, liability, or expense (including, without
limitation, expenses of investigation and reasonable attorneys' fees and
expenses in connection with any action, suit or proceeding against any thereof)
incurred or suffered by the Shareholder Indemnified Parties, and arising out of
or resulting from (i) a breach of the representations and warranties of Shell
Corp. provided in Section 3 hereto, or (ii) any liability, contingent or
otherwise, of Shell Corp. before the Closing not otherwise disclosed herein or
in the Shell Corp.’s filings made pursuant to the Securities Exchange Act of
1934 (the “SEC Filings”), except to the extent that such breach or liability
does not result in a Material Adverse Effect (as defined in paragraph 3(bb)).
Notwithstanding anything provided for herein, the Shell Indemnifying
Shareholder’s total obligation under this Section 3(cc) shall be limited to and
shall not under any circumstances exceed US $700,000.  






--------------------------------------------------------------------------------



  




4. Representations and Warranties of Operating Corp.




Operating Corp. represents and warrants as follows:




(a) Operating Corp. is a corporation duly incorporated, validly existing and in
good standing under the laws of the British Virgin Islands and has the requisite
corporate power to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted.  Operating Corp. does not
have any Subsidiaries or own securities of any kind in any other entity except
as set forth on Schedule 4(h) hereto.  Operating Corp. and each of its
Subsidiaries are non-American corporations and are duly qualified in their
respective countries to do business in permissible areas and are in good
standing, except for any jurisdiction (alone or in the aggregate) in which the
failure to be so qualified will not have a Material Adverse Effect.




(b) There is no litigation or proceeding pending, or to the Operating Corp.’s
knowledge, threatened, against or relating to Operating Corp., its Subsidiaries
or to the Operating Corp. Shares or to the shares of each of the Subsidiaries.




(c) The authorized capital stock of Operating Corp. consists of 50,000,000
shares of common stock, US$0.01 par value per share, 12,803,339 shares issued
and outstanding as of the date of this Agreement. To the knowledge of Operating
Corp., all of its issued and outstanding shares of common stock are fully paid
and nonassessable.




(d) There are no outstanding obligations of Operating Corp. or its Subsidiaries
to repurchase, redeem or otherwise acquire any of their respective shares, and
no party has the right to acquire any shares of Operating Corp, except for the
shareholders identified in Exhibit A, and only to the extent set forth in
Exhibit A.  Except as set forth in this Agreement, the representations set forth
herein will be true at the time of the Closing as well.




(e) Execution of this Agreement and performance by Operating Corp. hereunder has
been duly authorized by all requisite corporate action on the part of Operating
Corp., and this Agreement constitutes a valid and binding obligation of
Operating Corp., and Operating Corp.’s performance hereunder will not violate
any provision of any charter, bylaw, indenture, mortgage, lease, or agreement,
or any order, judgment, decree. Operating Corp. does not violate any law or
regulation, by which Operating Corp. is bound.




(f) To the best of Operating Corp.’s knowledge, there is no taxation in the BVI.
Operating Corp. has completed all the tax liabilities in its country and all its
subsidiaries have paid all taxes that are required to be paid as indicated in
the financial audit report as of December 31 2005. The tax liabilities that have
accrued but not become payable have been reflected in the financial report
provided to Shell Corp.




(g) Operating Corp.'s audited financial statements for the years ended December
31, 2002 through 2005 have been delivered to Shell Corp., are made in accordance
with U.S. Generally Accepted Accounting Principles (US “GAAP”) and fairly
present the financial condition of Operating Corp. as of the date of such
statements.




(h) The basic information of each Subsidiary of Operating Corp. is set forth in
Schedule 4(h), in which the place of its incorporation and the authorized
capitalization are indicated, together with the amount of the issued and
outstanding shares or paid-up capital and the ownership percentage of each of
the shareholders.  For the purposes of this Agreement, "Subsidiary" shall mean
any corporation or other



--------------------------------------------------------------------------------



entity of which at least a majority of the securities or other ownership
interest having ordinary voting power (absolutely or contingently) for the
election of directors or other persons performing similar functions are at the
time owned directly or indirectly by Operating Corp. and/or any of its other
Subsidiaries.  All of the outstanding shares of capital stock and paid-up
capital of each Subsidiary have been duly authorized and legally validated and
are fully paid and nonassessable.  There are no outstanding preemptive,
conversion or other rights, options, warrants or agreements granted or issued by
or binding upon any Subsidiary for the purchase or acquisition of any shares of
capital stock of any Subsidiary or any other securities convertible into,
exchangeable for or evidencing the rights to subscribe for any shares of such
capital stock.  Neither Operating Corp. nor any Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence except as set forth on Schedule 4 (h) hereto.  Neither Operating Corp.
nor any Subsidiary is party to any agreement, which restricts the voting, or
transfer of any shares of the capital stock of any Subsidiary.




(i) Since December 31, 2005, Operating Corp. has not experienced or suffered any
Material Adverse Effect.




(j) Except as indicated in the financial statements and those incurred in the
ordinary business hereto, neither Operating Corp. nor any of its Subsidiaries
has incurred any external liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) which, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.




(k)  Except as set forth on Schedule 4(k), starting from December 31, 2005 and
ending on the date of the execution of this Agreement, no material event exists
with respect to Operating Corp. or its Subsidiaries or their respective
businesses, properties, operations or financial condition, which has not been
disclosed to in writing as of the date of this Agreement.




(l) Schedule 4(l) hereto sets forth as of the date of the signature hereof all
secured and unsecured external Indebtedness of Operating Corp. or any
Subsidiary, or for which Operating Corp. or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities
for borrowed money or amounts owed in excess of US$250,000  (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
Operating Corp.’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of US$100,000 due under leases possibly required to
be capitalized in accordance with US GAAP.




(m) Each of Operating Corp. and the Subsidiaries has the right to use all of its
real property and the personal property reflected in the Financial Statements,
free and clear of any mortgages, pledges, charges, liens, security interests or
other encumbrances, except to the extent that such mortgages, pledges, charges,
liens, security interests or other encumbrances, individually or in the
aggregate, do not cause a Material Adverse Effect.  All said leases of Operating
Corp. and each of its Subsidiaries are valid and subsisting and in full force
and effect.    




(n) Except as set forth on Schedule 4(n), the business of Operating Corp. and
the Subsidiaries has been and is presently being conducted in accordance with
all applicable governmental laws, rules, regulations and ordinances. Operating
Corp. and each of its Subsidiaries have all permits, licenses, consents and the
authorizations and approvals in its country required in the governmental
regulations necessary for the conduct of its business as now being conducted by
it.



--------------------------------------------------------------------------------






(o) Except as set forth in the Financial Statements, Operating Corp. has not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders' structuring fees, financial
advisory fees or other similar fees in connection with this Agreement.




(p) To the best of Operating Corp.’s knowledge, neither this Agreement, the
Schedules hereto nor any other documents, certificates or instruments furnished
to Shell Corp. by or on behalf of Operating Corp. or any Subsidiary in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.




(q) Operating Corp. and each of the Subsidiaries have the rights to the relevant
patents that are being assigned by Mr. Song Yi and the trade mark (under the
name of Diguang Engine) as well as own websites and domain names (whether or not
registered), which are necessary for the conduct of its business as now
conducted without any conflict with the rights of others.




(r) Except as set forth on Schedule 4(r), Operating Corp. and each of its
Subsidiaries are in material compliance with applicable environmental
requirements in the operation of their respective business, except to the extent
that any non compliance, individually or in the aggregate, does not cause a
Material Adverse Effect.  




(s) Except as set forth on Schedule 4(s) or incurred or entered into in the
ordinary course of business of Operating Corp. and its Subsidiaries, there are
no loans, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) Operating Corp., any Subsidiary and any of
their external customers or suppliers or (b) any officer, employee, consultant
or director of Operating Corp., or any of its Subsidiaries, or any person owning
at least 5% of the outstanding capital stock of Operating Corp. or any
Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, has not been disclosed in writing to Shell
Corp.




(t) Except as set forth on Schedule 4(t), neither Operating Corp. nor any
Subsidiary has any collective bargaining arrangements or agreements covering any
of its employees, except as set forth on Schedule 4(t) hereto.




(u) Except as set forth on Schedule 4(u), there are no agreements purporting to
restrict the transfer of the Operating Corp. Shares, nor any other voting
agreements, voting trusts or other arrangements restricting or affecting the
voting of the Operating Corp. Shares.  The Operating Corp. Shares held by the
Shareholders are duly and validly issued, fully paid and non-assessable, and the
issuing procedures are in full compliance with all BVI governmental laws, rules
and regulations.




(v) Operating Corp. has had the opportunity to perform all due diligence
investigations of Shell Corp. and its business that they have deemed necessary
or appropriate. Operating Corp. has had access to the documents and information
about Shell Corp. and has reviewed sufficient information to allow it to
evaluate the merits and risks with Shell Corp. for completing this Agreement.




(w) No current officer, director, affiliate or person known to Operating Corp.
to be the record or beneficial owner in excess of 5% of Operating Corp.’s common
stock, or any person known to be an associate of any of the foregoing is a party
adverse to Operating Corp. or has a material interest adverse to Operating Corp.
in any material pending legal proceeding.






--------------------------------------------------------------------------------



(x) For the purposes of “Operating Corp.” of this Agreement, "Material Adverse
Effect" means any adverse effect on the business, operations, properties,
prospects, or financial condition of either Operating Corp. or its Subsidiaries
(if any) and/or on any condition, circumstance, or situation that could result
in litigation, claims, disputes or property loss in excess of US$500,000 in the
future, and that would prohibit or otherwise materially interfere with the
ability of any other party to this Agreement to perform any of its obligations
under this Agreement in any material respect.




5. Representations and Warranties of the Shareholders




The Shareholders represent and warrant as follows:




(a) The Shareholders have full right, power and authority to sell, transfer and
deliver the Operating Corp. Shares, and simultaneously with delivery of the
certificates thereof as contemplated in this Agreement, the Shareholders will
transfer to Shell Corp. valid and marketable title to the Operating Corp.
Shares, including all voting and other rights to the Operating Corp. Shares free
and clear of all pledges, liens, security interests, adverse claims, options,
rights of any third party, or other encumbrances. Each of the Shareholders owns
and holds that number and percentage of Operating Corp. Shares listed next to
their names on Exhibit A, which represent 100% of the issued and outstanding
capital stock of Operating Corp.




(b) The communication address of the Shareholders is as listed on Exhibit A,
attached hereto.




(c) The Shareholders are acquiring the Shell Corp. Stock for investment and not
with a view to the distribution thereof. Therefore, the Shareholders will not
sell or otherwise dispose of the Shell Corp. Stock without registration under
the Securities Act of 1933, as amended (the “Securities Act”), or an exemption
therefrom, and the Shareholders understand that the certificate or certificates
representing the Shell Corp. Stock will contain a legend to the foregoing
effect.




(d) Shareholders who are not U.S. Persons (as defined in Rule 902 (k) of the
Securities Act) understand that the shares of Shell Corp. Stock being exchanged
for their shares of Operating Corp. Stock have not been registered under the
Securities Act.  Shell Corp. is offering the Shell Corp. Stock in a transaction
exempt from the registration requirements of the Securities Act pursuant to
Regulation S promulgated under it.  All the shares of Shell Corp. will not be
offered or sold in the United States unless registered under the Securities Act
or an exemption from registration is available. Further, hedging transactions
with regard to the shares may not be conducted unless in compliance with the
Securities Act.  




(e) The Shareholders of Operating  Corp. have complied in all material respects
with the “Circular of State Administration of Foreign Exchange on Relevant
Issues concerning Foreign Exchange Administration of Financing and Inbound
Investment through Offshore Special Purpose Companies by PRC Residents”
promulgated by the State Administration of Exchange on October 21, 2005 (the
“Circular”).  




6. Conduct Prior to the Closing




Shell Corp. and Operating Corp. covenant that between the dates of this
Agreement and the Closing as to each of them:




(a) Other than as contemplated in this Agreement, no change will be made in the
charter documents, by-laws, or other corporate documents of Shell Corp. or
Operating Corp.




(b) Shell Corp., and Operating Corp. will each make its best efforts to maintain
and preserve Shell Corp.



--------------------------------------------------------------------------------



and Operating Corp.’s business organization, employee relationships, and
goodwill intact, and will not enter into any material commitment except in the
ordinary course of business.




 (c) In accordance with “Agreement for Sale of Stock” to be signed between and
among seller Sino Olympics Industrial Limited (“Sino Olympics”), and the buyers
–JLF Partners I, LLC, JLF Partners II, LLC, JLF Offshore Fund, LP,  Craig
Samuels and Hilltop Holdings Company, LP (the “Buyers”), immediately before the
Closing the Buyers will acquire 259,785, 23,362, 418,406, 87,694 and 87,694
shares, respectively, of Operating Corp. out of Operating Corp.’s 12,803,339
issued and outstanding shares, to be transferred by Sino Olympics for an
aggregate amount of US$5,000,000, which the Buyers shall have placed in an
escrow account upon the signing of this Agreement and which will be released to
Sino Olympics at the Closing.  Thereafter, the Buyers will convert the aggregate
total of 876,941 shares of Operating Corp. stock into an aggregate total of
1,250,000 shares of Shell Corp. common stock (the “JLF Shares”), to be issued at
the Closing, in the amounts indicated in Exhibit A.




(d) Except for the shares listed in Exhibit A, none of the Shareholders will
sell, transfer, assign, hypothecate, lien, or otherwise dispose or encumber the
Operating Corp. Shares owned by them.




7. Conditions to Obligations of Operating Corp.




Shell Corp. must fulfill each of the following clauses in this Agreement on or
before the Closing, unless waived in writing by the Shareholders of Operating
Corp.:




(a) The representations and warranties of Shell Corp. set forth herein will be
true and correct as of the Closing.




(b) Shell Corp. will have performed all covenants required by this Agreement to
be performed by it on or before the Closing.




(c) This Agreement will have been approved by the shareholders and the Board of
Directors of Shell Corp. pursuant to properly constituted meetings or by written
consent if permitted under applicable corporate law.




(d) Shell Corp. will have delivered to the Shareholders and Operating Corp. the
following documents in form and substance reasonably satisfactory to counsel to
the Shareholders, to the requirements that:




(i) Shell Corp. is a corporation duly organized, validly existing, and in good
standing in the State of Nevada and is legally qualified to take the necessary
corporate action to carry out this Agreement.  




(ii) Both Shell Corp.'s authorized capital stock and the issued and outstanding
shares before and after the Closing are set forth in Schedule 7(d), and
supported by the relevant certificate of incorporation and a statement for the
issued and outstanding shares from the transfer agent regarding the issued and
outstanding shares.  




(iii)  The board of directors and shareholders (if required) of Shell Corp. have
authorized the execution, delivery and performance of this Agreement and the
related transactions.   




(iv) Any further document as may be reasonably requested by counsel to the
Shareholders and Operating Corp. in order to substantiate any of the
representations or warranties of Shell Corp. set forth herein.  




(v) An indemnification agreement by and among Chardan Capital LLC, the Placement
Agents



--------------------------------------------------------------------------------



and the Shareholders, in form and substance satisfactory to Operating Corp. and
the Shareholders.




(e) The business and operations of Shell Corp. will have suffered no Material
Adverse Effect.




(f) Shell Corp. has provided audited financial statements in accordance with
U.S. GAAP ending December 31, 2002, December 31, 2003, December 31, 2004 and
December 31, 2005.  




(g)

Shell Corp. has completed the Stock Split.  




(h)

Terri Wonderly has consented to cancel 4,967,940 (following completion of the
Stock Split pursuant to Section 7(g)) shares of Shell Corp.’s common stock, and
Shell Corp. will have taken action to cancel such shares at the Closing.




(i)

Shell Corp. has increased its authorized capital to 50,000,000 shares of common
stock.  




(j)

Shell Corp. will have changed its name to Diguang International Development Co.,
Ltd.




(k)

 Shell Corp. will have delivered a legal opinion from Nevada lawyers in form and
substance to the satisfaction of counsel to Operating Corp. to the effect that
the Stock Split, cancellation, name change and increased authorized capital have
been completed, that Shell Corp. has assumed Operating Corp.’s Option Plan (as
defined in Section 9(e) below) and all outstanding options issued thereunder,
and as to other matters such as due authorization and validity.




(l)

The Placement Agents have raised at least US$12,000,000, of gross proceeds, for
which the relevant parties have entered into binding agreements, to acquire
2,400,000 shares of Shell Corp. Stock, the closing of which financing will be
held simultaneously with the Closing.  




(m)

Shell Corp.'s common stock shall be currently quoted for trading on the OTCBB
and Shell Corp. shall have received no notice that its common shares are not
eligible for quotation.




(n)

Shell Corp. shall indemnify and hold harmless the Shareholder Indemnified
Parties from any loss, damage, liability, or expense (including, without
limitation, expenses of investigation and reasonable attorneys' fees and
expenses in connection with any action, suit or proceeding against any thereof)
incurred or suffered by the Shareholder Indemnified Parties, and arising out of
or resulting from a breach of the representations and warranties of Shell Corp.
provided in Section 3 hereto.




8. Conditions to Obligations of the Shell Corp.




The Operating Corp. must fulfill each of the following clauses in this Agreement
on or before the Closing, unless waived in writing by the Shell Corp.:




(a) The representations and warranties of Operating Corp. set forth herein will
be true and correct at the Closing.




(b) The Shareholders and Operating Corp. will have performed all covenants
required in this Agreement on or before the Closing.




(c) This Agreement will have been approved by the Board of Directors of
Operating Corp.  




(d) Operating Corp. will have delivered to the Shell Corp. the following
documents  in form and substance reasonably satisfactory to counsel to  the
Shell Corp., to the requirements that:



--------------------------------------------------------------------------------






(i) Operating Corp. is a corporation duly organized, validly existing, and in
good standing and is legally qualified to take the necessary corporate action to
carry out this Agreement.




(ii) Operating Corp.'s authorized capital stock and the issued and outstanding
shares are set forth Schedule 8 (d);    




(iii)The resolutions of the board of directors and, if necessary, the
Shareholders of Operating Corp. to execute this Agreement;




(iv) Any further document as may be reasonably requested by counsel to Shell
Corp. in order to substantiate any of the representations or warranties of
Operating Corp. set forth herein.  




(e) The business and operations of Operating Corp. will have suffered no
Material Adverse Effect.




(f) Operating Corp. will have provided audited financial statements in
accordance with U.S. GAAP, on a consolidated basis, for its Subsidiaries ending
December 31, 2002, December 31, 2003, December 31, 2004, and December 31, 2005.




(g) Before the execution of this Agreement, each of the Buyers or their
respective designees will have remitted an aggregate total of US$5,000,000 to
Sino Olympics and the Buyers will receive the JLF Shares at Closing in
accordance with Section 6(c) above.  




(h) The Placement Agents will have raised at least $12,000,000 of gross
proceeds, for which the relevant parties will have entered into binding
agreements, to acquire 2,400,000 shares of Shell Corp. Stock, the closing of
which financing will beheld simultaneously with the Closing of this Agreement.
  




9. Additional Covenants.




(a) Between the dates of this Agreement and the Closing, both Operating Corp.
and Shell Corp. will urge their respective representatives to (i) afford the
respective representatives access to the other personnel, properties, contracts,
books and records, and other documents and data, as reasonably requested by the
other party; (ii) furnish the other parties and their representatives with
copies of all such contracts, books and records, and other existing documents
and data as they may reasonably request in connection with the transaction
contemplated by this Agreement; and (iii) furnish the other parties and their
representatives with such additional financial, operating, and other data and
information as they may reasonably request.  Operating Corp. will provide to
Shell Corp. and Shell Corp. will provide to Operating Corp., complete copies of
all material contracts and other relevant information on a timely basis in order
to keep the other parties fully informed of the status of their respective
businesses and operations.

 

(b) Shell Corp. will deliver all copies of its corporate books, records and all
property to Operating Corp. at the Closing.  




(c) Except as required  by law, the parties to this Agreement agree that they
will not make any public announcements relating to this Agreement or the
transactions contemplated herein or disclose same to any irrelevant third party
 without the prior written consent of the other parties. The parties will
cooperate in the drafting of a press release and Current Report on Form 8-K to
be filed by Shell Corp. with the SEC immediately following the Closing.  Nothing
in this paragraph shall be construed to prevent Shell Corp. from fulfilling its
legal responsibilities to make timely disclosure regarding this Agreement and
the transactions contemplated hereby as required by U.S. securities laws.



--------------------------------------------------------------------------------






(d) Terri Wonderly will resign her position as president and director of Shell
Corp. and the board of directors of Shell Corp., following the completion of the
transactions of this Agreement, will consist of 5 members, 4 of them to be
appointed by the Shareholders and 1 by Chardan Capital, LLC (the “Non-Diguang
Member”).  The initial term of each director shall be for a period of 18 months.
 At least three of the directors will qualify as “independent” under NASDAQ
criteria, and at least one will qualify as a financial expert.    




(e) As part of the Share Exchange, Operating Corp. will adopt a 2006 stock
incentive plan (the “Option Plan”).  Following the Closing, Shell Corp. will
assume the Option Plan and all outstanding options issued thereunder.  As
assumed, the Option Plan will reserve 1,500,000 shares of Shell Corp.’s common
stock, and vesting of granted options shall occur over a period of not less than
3.5 years from the date of an option grant.  The parties hereto have agreed that
Operating Corp. may issue options equal to 540,000 shares of Shell Corp. to
Operating Corp.’s independent directors and certain members of its management
prior to the Closing (the “Options”).  Other than the Options, Shell Corp. may
not issue any further options under the Option Plan prior to 18 months following
the Closing without the consent of the non-Diguang Member of the board of
directors.




(f) As additional compensation for the stock of Operating Corp. that they have
exchanged for Shell Corp. stock, the shareholders of record of Operating Corp.
as of 4 weeks prior to the closing of the share exchange, as reflected on
Schedule 9(f), will be entitled to receive up to 6,000,000 additional shares
(the “Incentive Shares”) if the Operating Corp. achieves the yearly financial
performance targets set forth on Schedule 9(f) for the years 2006 through 2009.
 If the financial performance target(s) for any year are met, all of the
Incentive Shares for that year will be issued.  If the financial performance
target(s) for any year are not met, none of the Incentive Shares for that year
will be issued. The determination as to whether the financial performance
target(s) has (have) been met and whether the Incentive Shares are issuable
shall depend on the financial statements of Shell Corp. audited in accordance
with U.S. GAAP as presented in its SEC filings.  The Incentive Shares to be
issued, if any, will be issued at the same time with such filing.  The Incentive
Shares will not be registered.  




(g) The Shareholders agree that for a period of 18 months from the date of the
Closing they will not register for public sale in the United States or any other
jurisdiction the shares of Shell Corp. Stock that they will receive as a result
of this Agreement.  This prohibition will apply to any transferees of the shares
described in this Section 9(g), unless such transferees received the shares
pursuant to a sale in the market made in compliance with Rule 144 of the
Securities Act.




(h) Within 90 days of the Closing Date, Shell Corp., as Diguang International
will file a registration statement on Form S-1 (or such other form as available)
for the public resale of the shares issued in the Offering and included in the
registration rights agreement entered into between Shell Corp. and each investor
in the Offering.  Diguang International agrees to use its best efforts to have
the registration statement declared effective within 180 days of filing or 5
days of the date that it is informed by the SEC staff that (i) the SEC will not
review the registration statement or (ii) Diguang International may request the
acceleration of the effectiveness of the registration statement and Diguang
International makes such request.  




10. Termination.




This Agreement may be terminated upon the following occurrence: (1) by mutual
consent of the parties in writing; (2) by either Operating Corp. or Shell Corp.
if there has been a material misrepresentation or material breach of any
warranty or covenant by any party that is not cured by the breaching party
within 15 days following notice of such breach or such later date as agreed by
the parties; or (3) by either the Shell Corp. or the Shareholders or Operating
Corp. if the Closing does not occur by or before March ___,



--------------------------------------------------------------------------------



2006. Following any such termination, Operating Corp. and the Shareholders on
the one hand and Shell Corp. and Shell Indemnifying Shareholder on the other
hand shall be free to negotiate with other reverse merger candidates and/or
conduct other fund raising as it/they deem appropriate and all parties hereby
acknowledge and agree that they have no claims against the other parties for
such activities.  




11.  Expenses.




If this transaction does not close or is terminated, each party to this
Agreement will pay its respective costs and expenses in connection with the
negotiation, preparation and the Closing of this Agreement.




12. Survival of Representations and Warranties.




The representations and warranties of the Shareholders, Operating Corp. and
Shell Corp. etc. set out in this Agreement shall survive the consummation of the
transactions contemplated herein and remain in full force and effect for a
period of 36 months after the Closing.




13. Waiver.




If one party fails to comply with any of the obligations, agreements or
conditions, then, the other parties who comply with the same may waive in
writing the failure caused by the non-complying party(ies).  A waiver of any one
provision by any party hereto shall not be deemed to be a continuing waiver of
any such provision nor shall it constitute a waiver of any other provision not
explicitly waived, and all other provisions herein shall continue in full force
and effect notwithstanding any such waiver.






--------------------------------------------------------------------------------



14.  Brokers.




The parties agree to indemnify and hold harmless the other parties against any
fee, loss, or expense arising out of claims by brokers or finders employed or
alleged to have been employed by the indemnifying party,  which has not
otherwise been disclosed in this Agreement or the schedules hereto.  




15. Notices.




All notices and other communications under this Agreement must be in writing and
will be deemed to have been given if delivered in person or sent by prepaid
first-class certified mail, return receipt requested, or recognized commercial
courier service, as follows:




If to Shell Corp. or the Shell Indemnifying Shareholder, to:







Online Processing Inc.

750 East Interstate 30, Suite 100,

Rockwell, Texas 75087

Attn: Terri Wonderly




With a copy, which shall not constitute notice to:




Law Offices of Louis E. Taubman, P.C.

225 Broadway, Suite 1200

New York, New York 10007

Attn: Louis E. Taubman, Esq.




If to Operating Corp. to：




Diguang International Holdings Limited

Suite A, 12/F, Ritz Plaza

122 Austin Road

Tsimshatsui, Kowloon

Hong Kong




Attn:  Jack Song/Wang Hua




If to Sino Olympics Industrial Limited, to:

c/o Mr. Song Yi

Suite A, 12/F, Ritz Plaza

122 Austin Road

Tsimshatsui, Kowloon

Hong Kong SAR




If to the JLF Parties to:




JLF Asset Management, LLC

2275 Via De La Valle, Suite 204

San Diego, CA 92014




Attn:

Jeffrey L. Feinberg




If to Craig Samuels, to:



--------------------------------------------------------------------------------






13990 Rancho Dorado Bend

San Diego, CA




If to Hilltop, to:

660 Madison Avenue

New York, NY 10021




16. General Provisions.




(a) This Agreement will be governed by and under the laws of the State of New
York, USA without giving effect to conflicts of law principles.  If any
provision hereof is found invalid or unenforceable, that part will be amended to
achieve as nearly as possible the same effect as the original provision and the
remainder of this Agreement will remain in full force and effect.




(b) Any dispute arising under or in any way related to this Agreement will be,
in principle, settled through the consultation to be made by the parties. If the
agreement cannot be reached through the consultation, the dispute will be
submitted to binding arbitration with the American Arbitration Association, in
accordance with its rules then in effect.  All the parties agree that the
arbitration will proceed in San Francisco. The arbitration award will be binding
on all the parties and shall be enforceable in any court of competent
jurisdiction.




(c) This Agreement constitutes the entire agreement and final understanding of
the parties and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties whether written or verbal,
express or implied, relating in any way to the subject matter hereof.  This
Agreement may not be altered, amended, modified or otherwise changed in any way
except by a written agreement, signed by all parties.




(d) This Agreement will inure to the benefit of, and be binding upon, the
parties hereto and their successors and assigns.




(e) The parties agree to take any further actions and to execute any further
documents, which are necessary or appropriate to carry out the purposes of this
Agreement.  




(f) The headings of the paragraphs of this Agreement are solely for convenience
of reference and will not limit or otherwise affect the meaning of any of the
terms or provisions of this Agreement.




(g) This Agreement may be executed in counterparts, each one of which will
constitute an original and all of which taken together will constitute one
document. This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects. This Agreement is signed as of February 28, 2006. This
Agreement will come into full force and effect following:（i）deposit of
US$5,000,000 into the account designated by the shareholders of Sino Olympics
Industrial Limited and (ii) infusion of the net proceeds of the US$12,000,000
into the account of Operating Corp. from the aforesaid relevant investors.




The account Numbers are as follows:




   1) For Inward Payment

Beneficiary Bank Name:                   

    Beneficiary Bank Address:               

Beneficiary Account Name:              

Beneficiary Account Number:          



--------------------------------------------------------------------------------



Swift Code:                                      

Bank Code:                                         




2) For Inward Payment

Correspondent of Beneficiary's bank:

Swift Code:




Beneficiary Bank Name:                  

Beneficiary Bank Address:              

Beneficiary Account Name:             

Beneficiary Account Number:         

Swift Code(Hong Kong):                 




(h)

Although the Original Agreement is drafted in the English and Chinese
 languages, the parties hereto agree that any disputes regarding the terms and
conditions of this Agreement shall be resolved according to the terms of the
English language version of this Agreement.  The parties have participated
jointly, through the use of the English language, in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it was drafted
jointly by the parties in the English language together with reference in the
Chinese versions and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.




(SIGNATURE PAGE FOLLOWS)



--------------------------------------------------------------------------------



 

Exhibit A




Shares held by Shareholders of Operating Corp. prior to Closing and shares of
Shell Corp. to be held by Shareholders of Operating Corp. after Closing




Shareholders

Percentage & Ownership of Operating Corp. Shares prior to Closing

Nos. of Operating Corp. Shares to be issued to Shareholder or designee(s) prior
to Closing

Nos. of Shell Corp. Shares to be

held by Shareholders of Operating

Corp. after Closing

Shareholder Address

Sino Olympics Industrial Limited

93.15% (note 1)

11,926,398

17,000,000

Suite A, 12/F, Ritz Plaza, 122 Austin Road

Tsimshatsui, Kowloon, Hong Kong

Attn:

Song Yi

JLF Partners I, LP

2.02%

259,785

370,300

2275 Via De La Valle, Suite 204

San Diego, CA 92014

JLF Partners II, LP

0.18%

23,362

33,300

2275 Via De La Valle, Suite 204

San Diego, CA 92014

JLF Offshore Fund, Ltd.

3,27 %

418,406

596,400

2275 Via De La Valle, Suite 204

San Diego, CA 92014

Craig Samuels

0.68%

87, 694

     125,000

13990 Rancho Dorado Bend

San Diego, CA  92130

Hilltop Holdings Company, LP

0.68%

87, 694

     125,000

660 Madison Avenue

New York, NY  10021

Total:

100%

12,803,339

18,250,000

       




Authorized Capital Stock of Operating Corp：50,000,000 shares / Par Value US$0.01
per share.

Issued shares：12,803,339 presently under 100% ownership of Sino Olympics
Industrial Limited.

Note 1— It has been agreed by the parties to this Agreement that after Closing,
Sino Olympics Industrial Limited can transfer to Dynahero Investments Limited
and Sinokosen Investment Limited 1,410,000 of shares of Shell Corp., provided
that such transfers are made in accordance with all applicable laws and that the
parties receiving them agree to receive them subject to any legal or contractual
restrictions on their further transfer, and provided further that as a condition
of any such transfers that the transferees also agree to transfer any such
shares only in accordance with applicable laws.



--------------------------------------------------------------------------------




Schedule 3(j)

Beneficial Ownership




Chardan Capital, LLC owns 800,000 (11.57%) (on a post-reverse split basis)
shares of common stock.



--------------------------------------------------------------------------------









Schedule 3(t)

Brokers & Finders and Other Similar Fees




1. Chardan Capital Markets, LLC

2. Maxim Group, LLC

·

Placement Agent fee to Chardan Capital Markets, LLC and Maxim Group LLC, equal
to 8% of the total proceeds raised in the Offering as committed under the
subscription agreements.  In addition, the Placement Agents will receive a
monthly fee of $5,000 payable on the 1st day of each month during the term of
the Placement Agent Agreement. The term of the Placement Agent Agreement, which
began on September 27, 2005, is 24 months.  




3.

TriPoint Capital Advisors, LLC

·

Consultant fee of $40,000 upon completion of the financing.



--------------------------------------------------------------------------------






Schedule 4(h)

Operating Corp. Subsidiaries







Name of Subsidiary

Registered Address

Name of Shareholders/Share Nos./Registered

Capital or Authorized Capital B.V.I.

Types of Subsidiaries

Shenzhen Diguang Electronics Co. Ltd

8/F,64 Bldg, Jinlong Industry District Majialong, Nanshan District Shenzhen
China

Diguang International Holdings Limited /15,000,000RMB Hong Kong




(100%)

P.R. China

Well Planner Limited

10/F 579 Nathan Road

Mongkok Kowloon, Hong Kong

Diguang International Holdings Limited /10 shares (100%)

Hong Kong

Diguang Science & Technology (HK) Ltd

Commonwealth Trust Limited, Drake Chambers, Tortola, British Virgin Islands

Diguang International Holdings Limited /50,000 shares (100%)

B.V.I.






--------------------------------------------------------------------------------




Schedule 4(k)

Material Events

Please disclose any events or circumstances that have occurred since December
31, 2005 or exist with respect to Diguang or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which has not been disclosed to OLPC in writing as of the date of this Agreement
(if any).

All events and circumstances that have occurred since December 31, 2005 have
been disclosed pursuant to Shell Corp.’s legal due diligence, operational due
diligence and Diguang’s audit report.  There will be an increase of registered
capital from RMB 15,000,000 to RMB 35,000,000 and total investment capital of
Shenzhen Diguang from RMB15,000,000 to RMB70,000,000 respectively, which has
been approved by the board of directors and the shareholders and the purchase of
an office building in Shenzhen, which was approved by the board resolution of
Shenzhen Diguang on December 12, 2005. This one floor of office building,
located at Shennan Avenue, covers 1,225 and 45/100 square meters.  The total
purchase price is RMB15,369,000, which has been paid, out of which a deposit of
RMB800,000 was paid in 2005.






--------------------------------------------------------------------------------




Schedule 4(l)

Indebtedness




Please disclose (if any and as of the date of this agreement and for Diguang
International Holdings and all subsidiaries) all outstanding secured and
unsecured debt:




1.  Liabilities for borrowed money or amounts owed in excess of US$250,000
(other than trade accounts payable incurred in the ordinary course of business).




None.




2.   Guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
Operating Corp.’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.




None.




3.  Present value of any lease payments in excess of US$100,000 due under leases
required to be capitalized in accordance with GAAP.




None.






--------------------------------------------------------------------------------




Schedule 4(n)




Please list any applicable laws, rules, regulations and ordinances that Diguang
or its subsidiaries are not in compliance with and that can cause a Material
Adverse Effect (if any), including Environmental Laws.

Operating Corp. and each of its Subsidiaries are in material compliance with the
Chinese environmental requirements in the operation of their respective
business, except to the extent that any non compliance, individually or in the
aggregate, do not cause a Material Adverse Effect.  






--------------------------------------------------------------------------------




Schedule 4(r)

Authorizations and Approvals




Please list any necessary government approvals, authorizations, certificates,
consents, licenses, orders, permits or other similar authorizations relating to
Environmental laws that Diguang International Holdings or its subsidiaries has
failed to obtain (if any).

Save for the Environmental Acceptance Documents for Completion of Construction
Project and Contamination Discharge Certificate of Dongguan City, which is still
under application and is expected to be issued in due course, Shenzhen Diguang
has obtained all necessary permits or licenses for its operation activity.   



--------------------------------------------------------------------------------




Schedule 4(s)

Related Party Contracts




Please list any material loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions (if any) between:

1.

Diguang International Holdings, any Subsidiary or any of their respective
customers or suppliers; or

2.

Any officer, employee, consultant or director of Diguang International Holdings
or any of its Subsidiaries, or any person owning at least 5% of the outstanding
capital stock of Diguang International Holdings or any Subsidiary or any member
of the immediate family of such officer, employee, consultant, director or
stockholder or any corporation or other entity controlled by such officer,
employee, consultant, director or stockholder, or a member of the immediate
family of such officer, employee, consultant, director or stockholder which, in
each case, has not been disclosed in writing to OLPC

Shell Corp. will enter into employment agreements with each of Song Yi and Song
Hong, which will be effective upon the Closing.  The drafting of these
employment agreements is in process and such agreements will be entered into
prior to Closing.

Except for the newly acquired office disclosed above in Schedule 4(k), Diguang
and its Well Planner and Diguang Science subsidiaries do not own or lease any
property.  Its subsidiary, Shenzhen Diguang, is headquartered in Shenzhen with a
leased office that houses management, research and development personnel,
marketing, finance and administrative support staff.  This lease will expire in
January 2006, and management has renewed the current lease for next year or move
to the new space in Shenzhen for the further development of the Company.  

In  2005 Shenzhen Diguang entered into a lease on a new property in Dongguan,
China that includes a large manufacturing facility, research and development
operations, offices and employee dormitories, and basketball and football
courses.  The initial term of the lease on this facility will expire on January
31, 2010, but an option to extend the lease for an additional five years at
market rates is under negotiation.

Diguang signs supply and purchase contracts (Purchase Orders) with its suppliers
and customers including Non-disclosure Agreements.



--------------------------------------------------------------------------------




Schedule 4(t)

Agreements Relating to Employees




See Schedule 4(s) regarding the employment agreements for Song Yi and Song Hong.



--------------------------------------------------------------------------------




Schedule 4(u)

Operating Corp. Shares




Prior to issuance of shares to the Buyers, and to Dynahero Investments Limited
and Sinokosen Investment Limited, all the outstanding securities of Diguang
International Holdings Limited are common shares and are currently held and
controlled 100% by Sino Olympics Industrial Limited, with shareholders Song Yi
(80%) and Song Hong (20%). Except as contemplated in the Agreement, no other
party will acquire any stock of Operating Corp. before the Closing.



--------------------------------------------------------------------------------




Schedule 7(d)

Capitalization of Shell Corp.




Shell Corp. has 25,000,000 shares of authorized common stock and 11,518,233
shares of common stock issued and outstanding.  After Terri Wonderly returns her
4,967,940 shares to us and the Stock Split takes effect, Shell Corp. will have
1,943,000 shares of common stock issued and outstanding.  




After Closing Shell Corp. will have 22,593,000 shares of common stock issued and
outstanding and 50,000,000 shares of authorized capital.



--------------------------------------------------------------------------------




Schedule 8(d)

Capitalization of Operating Corp.




Authorized Capital Stock of Operating Corp：50,000,000 shares / Par Value US$0.01
per share.

Issued shares：12,803,339 presently owned as set forth on Exhibit A of this
Agreement.



--------------------------------------------------------------------------------




Schedule 9(f)

Incentive Shares




Shareholders of record of Operating Corp. as of 4 weeks prior to the Closing




Sino Olympics Industrial Limited







 

Total Incentive Shares

2006

2007

2008

2009

Diguang International Development Co., Ltd.

6,000,000

500,000

1,500,000

2,000,000

2,000,000

After-tax profit targets (1)

 

US$15,700,000

US$22,800,000

US$ 31,900,000

US$43,100,000




(1)  After-tax profit targets shall be the income from operations, less taxes
paid or payable with regard to such income, excluding the effect on income from
operations, if any, resulting from issuance of Incentive Shares in any year. By
way of example, if the Incentive Shares for 2006 are earned and issued in 2007
with an aggregate value of $7 million, and as a result the income from
operations for 2007 is reduced by $7 million, the determination of whether the
after-tax profit targets are hit for 2007 will be made without deducting the $7
million from income from operations.  That is, if income from operations was $20
million after the charge for issuance of the Incentive Shares, for purposes of
issuance of Incentive Shares for 2007, income from operations will be deemed to
be $27 million, and whether the target is hit will be determined by deducting
from $27 million the amount of taxes that would have been paid or payable had
income from operations actually been $27 million.



















